DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statements (PTO-1449) filed 03/12/2020, 05/07/2020 and 05/26/2021. An initialed copy is attached to this Office Action.
Claim Objections
Claim 8 is objected to because of the following informalities: there is a period in line 6 in addition to the period at the end of the claim.  Appropriate correction is required.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 11, 13, 14, 16, 18, 20, 21, 24, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossi et al. (USPG Pub No. 2009/0159200), hereinafter “Rossi”.
Regarding claim 1, Rossi discloses a device (21) comprising a first member (7 with 1) and a second member (6) which are stacked upon each other in a direction referred to as vertical direction (see Fi. 9, Paragraph 87), the first and second members comprising a central 
Regarding claim 3, Rossi discloses wherein the first distancing element (15) is completely laterally circumferentially in contact with the bonding material (17) (see Figs. 7, 9, Paragraphs 85, 87).
Regarding claim 4, Rossi discloses wherein the gap zone comprises an inner spread control portion adjoining the central portion in which the gap widens towards the central portions (see Fig. 9, Paragraphs 87-89); and optionally wherein the bonding material (17) forms a meniscus at an inner end of the bonding zone (see Fig. 9, Paragraphs 87-89). Fig. 9 illustrates the gap widening towards the central portions of the adjacent devices (21) and the bonding material forming a meniscus at the inner of the bonding zone between the adjacent devices (21). In addition, changing the shape, size or direction of the gap or meniscus does not render the device patentably distinct from Rossi.
Regarding claim 6, Rossi discloses wherein the bonding zone laterally completely surrounds the central portions (see Fig. 9); and optionally wherein the first member (7 with 1) comprises, in addition, a second distancing element, a third distancing element and a fourth distancing element, in particular wherein the first distancing element abuts the second member (6) in a first contact zone, second distancing element abuts the second member in a second contact zone, a third distancing element abuts the second member in a third contact zone and a 
Regarding claim 11, Rossi discloses a method for producing a wafer stack (8) (see Fig. 9), comprising
— providing a first wafer (7) comprising a plurality of first members (7 with 1), wherein each of the first members comprises a first distancing element (15) (see Figs. 7, 9, Paragraphs 87-89);
— providing a second wafer (6) comprising a plurality of second members (6) (see Figs. 7, 9, Paragraphs 87-89);
— aligning the first and the second wafer with respect to each other to establish a plurality of pairs of mutually aligned associated first and second members (see Figs. 7, 9, Paragraphs 87-89);
— providing each of the pairs with a portion of a bonding material (17) by applying a portion of the bonding material to one or to both of the first and the second members of each of the pairs (see Figs. 7, 9, Paragraphs 87-89);
— moving the first wafer and the second wafer towards each other, until each of the first distancing elements (15) abuts the associated second member (see Figs. 7-9, Paragraphs 87-89);
— effecting, by the moving, that for each of the pairs, the respective portion of bonding material (17) forms a layer of bonding material interconnecting the respective first and second members, wherein a thickness of the layers is defined by the first distancing element (15) (see Figs. 7-9, Paragraphs 87-89).
Regarding claim 13, Rossi discloses comprising steering a spreading of the bonding material (17) occurring in reaction to the moving, wherein the steering is accomplished by aid of capillary forces in combination with a design of the first and second members (Paragraphs 27, 28, 87).

Regarding claim 16, Rossi discloses wherein by the moving the first wafer and the second wafer towards each other until each of the first distancing elements (15) abuts the associated second member, for each of the pairs, in a gap zone (area between 15 and depressions 16), a gap is established between the respective first and second members, wherein the gap opens up inwardly and outwardly (see Fig. 9, Paragraphs 87-89); and optionally wherein the gap opens up inwardly more rapidly than it opens up outwardly (see Figs. 7, 9, Paragraphs 87-89).
Regarding claim 18, Rossi discloses the first and second members comprising a central portion (where functional elements 9 are formed) each, and wherein the layer of bonding material (17) laterally surrounds the central portions (see Figs. 9, Paragraphs 87-89), and optionally the first and second members comprising a central portion each, and wherein the layer of bonding material (17) completely laterally surrounds the central portions (see Figs. 9, Paragraphs 87-89). 
Regarding claim 20, Rossi discloses wherein the bonding material (17) forms a sealing ring, and wherein the sealing ring and the first and second members completely seclude a central volume present between the central portions (see Figs. 9, Paragraphs 87-89).
Regarding claim 21, Rossi discloses comprising manufacturing the first wafer (see Figs. 7, 9, Paragraphs 22, 87-89), wherein the manufacturing of the first wafer comprises producing the first members on a first substrate using an embossing process (see Figs. 7, 9, Paragraphs 22, 87-89); and optionally comprising using a replication tool in the embossing process which 
Regarding claim 24, Rossi discloses wherein for each of the pairs, the respective layer of bonding material (17) forms at its peripheral end a meniscus, and the respective first distancing element (15) is arranged between said meniscus and the respective first central portion (Paragraphs 87-89); and optionally comprising hardening the bonding material (17) (Paragraphs 87-89).
Regarding claim 28, Rossi discloses a method for manufacturing devices, each of the devices comprising a first member and a second member which are stacked upon each other, the method comprising producing a wafer stack (8) according to claim 11, the method further comprising separating the wafer stack into parts (see Figs. 9, 11, Paragraphs 90, 91).
Regarding claim 29, Rossi discloses comprising, prior to the separating, filling a filler material into an interstitial volume present between neighboring ones of the pairs of mutually aligned associated first and second members (Paragraphs 91, 92 – excess of glue is collected in grooves 25). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 8, 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi (USPG Pub No. 2009/0159200) in view of Yano et al. (USPG Pub No. 2010/0079635), hereinafter “Yano”.
Regarding claim 2, Rossi discloses the claimed invention, but does not specify wherein the first distancing element and the central portion of the first member are integrally formed. In the same field of endeavor, Yano discloses wherein the first distancing element (62a) and the central portion (A) of the first member (66) are integrally formed (see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Rossi with wherein the first distancing element and the central portion of the first member are integrally formed of Yano for the purpose of downsizing and lowering the cost of a device (Paragraph 6) and preventing the adhesive from peeling off in high temperature situations (Paragraph 17). Furthermore, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine 
Regarding claim 8, Rossi discloses the claimed invention, but does not specify wherein the first member is attached to a first substrate, and the second member is attached to a second substrate, wherein the first and second substrates are aligned parallel to each other; and optionally wherein one of the central portions has a convexly shaped surface and the other of the central portions has a concavely shaped surface which face each other; and optionally wherein one of the central portions comprises a convex lens and the other of the central portions comprises a concave lens. In the same field of endeavor, Yano wherein the first member (66) is attached to a first substrate (9a), and the second member (65) is attached to a second substrate (9b), wherein the first and second substrates are aligned parallel to each other (see Fig. 4); and optionally wherein one of the central portions has a convexly shaped surface and the other of the central portions has a concavely shaped surface which face each other (see Fig. 4); and optionally wherein one of the central portions comprises a convex lens and the other of the central portions comprises a concave lens (see Fig. 4, Paragraphs 79, 171). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Rossi with wherein the first member is attached to a first substrate, and the second member is attached to a second substrate, wherein the first and second substrates are aligned parallel to each other; and optionally wherein one of the central portions has a convexly shaped surface and the other of the central portions has a concavely shaped surface which face each other; and optionally wherein one of the central portions comprises a convex lens and the other of the central portions comprises a concave lens of Yano for the purpose of downsizing and lowering the cost of a device (Paragraph 6) and preventing the adhesive from peeling off in high temperature situations (Paragraph 17).  

Regarding claim 26, Rossi discloses comprising applying a pressing force to press the first wafer against the second wafer (Paragraphs 22, 23); and optionally wherein outer bounds of the layer of bonding material describe a shape with rounded comers, in particular a shape with rounded corners (see Fig. 9). Rossi discloses the claimed invention, but does not specify a rectangular shape, a square shape. In the same field of endeavor, Yano discloses a rectangular shape, a square shape (see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Rossi with a rectangular shape, a square shape of Yano for the purpose of downsizing and lowering the cost of a device (Paragraph 6) and preventing the adhesive from peeling off in high temperature situations (Paragraph 17). Furthermore, such a modification would have involved a 
Prior Art Citations
               Rudmann (USPG Pub No. 2015/0115413) is being cited herein to show a device that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/29/2021